 USDC IN/ND case 2:21-cv-00277-PPS-APR document 1 filed 09/07/21 page 1 of 13


                       THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF INDIANA
                              HAMMOND DIVISION


ARMANETTE WILLIAMSON                       )
    Plaintiff,
                                            )
vs.                                        ) Case No.:
                                           )
METHODIST HOSPITALS, INC.,                 )
ERIN JANSKY, JAIME SERRANO                 )
DENISE VASQUEZ, & PENNY                    )
HOLSCLAW, ROSEMARY MUEX and                )
unknown supervisors &                      )
      employees of Methodist               )
                                           )
Defendants.                                )




                                        COMPLAINT

       NOW COMES Plaintiff ARMANETTE WILLIAMSON (hereinafter “WILLIAMSON”),

by and through counsel, Robin Remley of the Law Office of Robin Remley LLC and for her

Complaint against the Defendants, METHODIST HOSPITALS, INC. (“METHODIST”), ERIN

JANSKY        (“JANSKY”),    JAIME     SERRANO        (“SERRANO”),        DENISE    VASQUEZ

(“VASQUEZ”), PENNY HOLSCLAW (“HOLSCLAW”), ROSEMARY MUEX (“MUEX”) and

other unknown supervisors or employees of Methodist, states as follows:

  I. Introduction

       1.      Plaintiff filed this action to redress violations by Defendant, METHODIST, of the

Americans with Disabilities Act (ADA), and Family Medical Leave Act (“FMLA”), as well as

violations of the FMLA by individual defendants, JANSKY, SERRANO, VASQUEZ,

HOLSCLAW, and MUEX.
 USDC IN/ND case 2:21-cv-00277-PPS-APR document 1 filed 09/07/21 page 2 of 13


 II. Jurisdiction and Venue

         2.      This action is initiated pursuant to the ADA, and FMLA. This Court may properly

 maintain personal jurisdiction over Defendants because Defendants’ contact with this state and this

 judicial district is sufficient for the exercise of jurisdiction over Defendants to comply with

 traditional notions of fair play and substantial justice. Plaintiff filed a charge of discrimination with

 the Equal Employment Opportunity Commission (“EEOC”)and received a Notice of Suit Rights

 on or about June 10, 2021, and thus, filing of this complaint (with respect to ADA) is within the

 appropriate time frame. The EEOC made a determination that discrimination based on disability

 did occur with respect to Williamson.

         3.      The United States District Court for the Northern District of Indiana has original

 subject matter jurisdiction, and venue is properly laid in this district because the claims arise under

 laws of the United States and all actions took place in the county of Lake, State of Indiana.

II.    Parties/Background

         4.      Plaintiff WILLIAMSON is a citizen of the United States, residing in city of Gary,

 County of Lake, State of Indiana..

         5.      Defendant METHODIST does business in County of Lake, State of Indiana.

 Defendants JANSKY,          SERRANO,        VASQUEZ,       HOLSCLAW,         and    MUEX were all

 employees/supervisors of METHODIST. Jansky was the Manager of Employee and Labor

 Relations, as was Serrano. Vasquez was the Assistant Nursing Director. Holsclaw was the

 Manager of Occupation Health, Safety and Wellness. Muex was the Cardiac nursing supervisor.

III.    Factual Background

         6.      Plaintiff hereby incorporates paragraphs 1-5 as if fully contained herein.

         7.      Williamson began her employment with Methodist in January, 2002 as a
USDC IN/ND case 2:21-cv-00277-PPS-APR document 1 filed 09/07/21 page 3 of 13


Certified Nursing Assistant (“CNA”).

        8.     On or about January 5, 2017, Williamson was working as a CNA, when she

was injured on the job while lifting a deceased person.

        9.     She was suffering chest pain, and could not move her arms, and had pain in

her spine, as a result—which she reported to employee health.

        10.    As a result of this injury, she was off work January 9 through January 11,

2017.

        11.    It was later determined that Williamson had suffered a right shoulder partial

thickness rotator cuff tear and subacromial decompression.

        12.    Among surgeries, she endured a cervical fusion of C-5 and C-6.

        13.    In or about November, 2017, cardiac Supervisor, Rosemary Muex, kept

asking when Williamson was coming back saying “it's just surgery” and “We can't keep

holding your position open.” She was cussing on the phone saying “you need to get your

shit together or you won't have a job .” Additionally, Rosemary indicated to Williamson that

she could be terminated because she could not do compressions with CPR.

        14.    Through September, 2018, Williamson continued to suffer from her injuries,

receiving various treatment and surgeries.

        15.    She also was on FMLA leave at various times due to the injuries sustained.

        16.    As a result of the injuries sustained, Williamson filed a worker’s

compensation claim.

        17.    Additionally, as a result of injuries sustained, she was assigned to light duty.

        18.    For instance, from March 18, 2018 through May 25, 2018 (or approximately

during those dates, over two months), Williamson was assigned to doing secretarial-type

work, setting appointments, answering phones, and faxing—due to her restrictions.
USDC IN/ND case 2:21-cv-00277-PPS-APR document 1 filed 09/07/21 page 4 of 13


       19.      From May 25, 2018 through August 8, 2018, Williamson was on FMLA leave

for surgery to remove the C6 disc (replaced with titanium).

       20.      At a later point, it was determined that Williamson had a permanent

impairment rating, and limited range of motion.

       21.      On August 12, 2018, Williamson went back to work in the central business

office of Methodist, again in a light duty position, due to her restrictions. Her duties

consisted of inputting information into a computer, updating information and clerical tasks.

       22.      Williamson was able to perform the duties of this position, as she had

performed in the past, despite her injuries, symptoms or any limitations. She also had

experience with data processing in the past.

       23.      Around this time or shortly thereafter, Williamson’s worker’s compensation

case was coming to a close.

       24.      On September 8, 2018, Methodist Employee Health contacted Williamson’s

supervisor at the time, Kerry, and instructed her to tell Williamson to go home.

       25.      On September 9, 2018, Williamson returned to work, only to find that her

email had been deleted, her paperwork had been cleaned out, and her lock on her locker had

been cut off.

       26.      As a result, Williamson went to Methodist Northlake employee health

department, and was told see the head of Human Resources, SERRANO. SERRANO

instructed her to look on the Methodist job board to find a new position.

       27.      In order to find a position, therefore, Williamson was forced to come into

Methodist Human Resources department each day to get on the computer, in person. This

could not be done from home.

       28.      Williamson inquired as to why she could not continue doing the job she had
USDC IN/ND case 2:21-cv-00277-PPS-APR document 1 filed 09/07/21 page 5 of 13


been doing, but was told that she was not qualified for it—despite the fact that she had been

performing these duties, and despite the fact that six years prior, she had performed the

duties of that same job.

       29.     Williamson kept coming in during that week, but was told that she was

coming in too much.

       30.     During the first week of October, 2018, Williamson asked the mailroom about

the positions for which she had applied. The mailroom staff could not figure out why

Williamson was being made to go through so many hoops to remain employed.

       31.     She also had an interview with medical records. One week went by, and

Williamson contacted the supervisor in medical records to inquire about the position.

Williamson was told that she was put on a “do not hire” list.

       32.     However, when Williamson inquired with Human Resources, they denied that

she was put on a “do not hire” list.

       33.     Shortly after October 17, 2018, Williamson received a letter in the mail from

Methodist Manager of Employee and Labor Relations, JANSKY, which was carbon copied

to Serrano, Vasquez, and Holsclaw.

       34.     The letter purported to reiterate a conversation between Jansky, Holsclaw and

Williamson, whereby Williamson was toled that since she had permanent restrictions, which

would not allow her to return to her position as CNA, she was provided with 30 days from

September 14, 2018, to apply for any positions for which she believed she was qualified,

before being terminated.

       35.     The letter went on to state that since “[she was] unable to secure any

positions…to move forward into” the only recourse was to “end [her] employment” and that

“[e]ffective October 15, 2018” her employment was terminated.
USDC IN/ND case 2:21-cv-00277-PPS-APR document 1 filed 09/07/21 page 6 of 13


  IV.     COUNT I VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT—
                  FAILURE TO ACCOMMODATE- BY METHODIST

        36.    Plaintiff incorporates paragraphs 1-6 as if fully set forth herein.

        37.    WILLIAMSON was at all times relevant to this Complaint, disabled, within the

meaning of the Americans with Disabilities Act (“ADA”) et seq.


        38.    WILLIAMSON was able to work with or without reasonable accommodation, as

demonstrated by her stint with Methodist, after her injuries, and after restrictions were put into

place—close in proximity to termination.


        39.    WILLIAMSON was unlawfully discriminated against on the basis of her disability

in the terms and conditions of her employment, in that the Defendants failed to engage in an

interactive process to accommodate Williamson, to provide a reasonable accommodation.


        40.    In fact, instead of engaging in such process or assisting Williamson, Defendants

yanked Williamson out of the position she had been satisfactorily been performing—post injury

and post medical leave—and forced her to find her own accommodation/job within the company--

or be fired.


        41.    Reasonable accommodation was very apparently available, as Methodist had

already provided it.


        42.    Such accommodation obviously posed no undue burden, as Methodist had already

provided it.


        43.    Yet, Methodist did not provide the previously provided accommodation—or any

other, and instead, terminated Williamson.
 USDC IN/ND case 2:21-cv-00277-PPS-APR document 1 filed 09/07/21 page 7 of 13


          WHEREFORE, Plaintiff seeks judgment against the Defendant, METHODIST in an

amount that is fair and reasonable in the premises, plus costs of this action, punitive damages

per statute, attorneys fees, and all other just and proper relief.

V.        COUNT II –DISABILITY DISCRIMINATION-ADA- METHODIST

          44.    Paragraph 44 hereby re-alleges and incorporates Paragraphs 1 through 45 as if

fully set out herein.

          45.    WILLIAMSON was unlawfully discriminated against on the basis of her disability in

the terms and conditions of her employment by (among other things):

      •     being subjected plaintiff to higher levels of managerial scrutiny than similarly

            situated, non-disabled employees;

      •     failing and refusing, despite knowledge of the plaintiff’s disability and the nature of

            the accommodations required, to provide reasonable accommodations for plaintiff;

      •     subjecting plaintiff to a higher level of disciplinary scrutiny than similarly situated

            non-disabled employees;

      •     penalizing plaintiff for requesting leave and/or for requesting accommodations or

            restriction

      •     treating non disabled similarly situated employees more favorably

      •     terminating plaintiff's employment on the basis of the foregoing.

      WHEREFORE, Plaintiff seeks judgment against the Defendant, METHODIST in an amount

that is fair and reasonable in the premises, plus costs of this action, punitive damages per

statute, attorneys fees, and all other just and proper relief.

VI.       COUNT III ADA RETALIATION- METHODIST


          46.    Paragraph 44 hereby re-alleges and incorporates Paragraphs 1 through 45 as if
 USDC IN/ND case 2:21-cv-00277-PPS-APR document 1 filed 09/07/21 page 8 of 13


 fully set out herein.

         47.     METHODIST was retaliated against and terminated for having a disability

 and/or requesting an accommodation, in violation of the ADA.

       WHEREFORE, Plaintiff seeks judgment against the Defendant, METHODIST in an

 amount that is fair and reasonable in the premises, plus costs of this action, punitive damages

 per statute, attorneys fees, and all other just and proper relief.

 VII. COUNT IV FMLA INTERFERENCE- ALL DEFENDANTS

         48.     Paragraph 44 hereby re-alleges and incorporates Paragraphs 1 through 47 as if

 fully set out herein.

         49.     WILLIAMSON's termination was in violation of the FMLA, 29 CFR 825.200 et

seq.

         50.     At all times herein, METHODIST had more than 50 employees, and thus is subject

 to the mandates of the FMLA.

         51.     WILLIAMSON was eligible for FMLA leave at all relevant times in that she had

 worked more than 1250 hours in the preceding twelve (12) months prior to the leaves preceding

 her termination.

       52.       WILLIAMSON was qualified for FMLA leave in that she had a serious health

condition, i.e. a right shoulder partial thickness rotator cuff tear and subacromial decompression,

multiple surgeries, some limitations with mobility and lifting.

       53.       Pursuant to the FMLA, an employee on such leave is to be returned to her

 former position or an equivalent position. Williamson was returned the same position she held

 prior to her last FMLA leave. However, this position was then removed from her shortly

 thereafter, and then she was terminated. Therefore, the “reinstatement” was essentially a sham,

 and WILLIAMSON was not reinstated within the meaning of the FMLA.
USDC IN/ND case 2:21-cv-00277-PPS-APR document 1 filed 09/07/21 page 9 of 13


     54.        Defendants violated the FMLA and interfered with WILLIAMSON’s FMLA

rights byfailing to reinstate her or maintain such reinstatement, to the same or equivalent

position upon his return.

     55.        Defendants’ discharge of WILLIAMSON interfered with her right to re-

instatement underthe FMLA.

     56.        Defendants JANSKY, SERRANO, VASQUEZ, HOLSCLAW, and MUEX are

individually liable pursuant to definitions under the FMLA due to their control over

WILLIAMSON’sleaves, benefits, and termination. Each had the ability and duty to ascertain

the rules, regulations, notices and requirements of the FMLA, but failed in doing so and/or properly

applying the same.

     57.        Further, METHODIST is vicariously liable forthe actions and inactions of

JANSKY, SERRANO, VASQUEZ, HOLSCLAW, and MUEX via respondeat superior, as each

was acting within the scope of her employment with METHODIST at the time of her actions

and/or inactions.

     58.        Defendants actions were not in good faith and they did not take steps to comply

with FMLA.

     59.        Defendants acted intentionally, and thus the three (3) year statute of

limitations applies.

     WHEREFORE, Plaintiff seeks judgment against the Defendants METHODIST, and

JANSKY, SERRANO, VASQUEZ, HOLSCLAW, and MUEX in an amount that is fair and

reasonable in the premises, plus costs of this action, liquidated or punitive damages per statute,

attorneys fees, and all other just and proper relief.
USDC IN/ND case 2:21-cv-00277-PPS-APR document 1 filed 09/07/21 page 10 of 13


VIII. COUNT V FMLA RETALIATION- ALL DEFENDANTS


        60.     Paragraph 59 hereby re-alleges and incorporates Paragraph 1 through 58 as if

fully set out herein.

        61.     The actions and inactions of Defendants METHODIST, and JANSKY,

SERRANO, VASQUEZ, HOLSCLAW, and MUEX, including failing to interact with her to

develop an accommodation, failing to provide accommodation, taking away the position that

had previously accommodated her, and terminating Williamson, were in retaliation for

WILLIAMSON exercising her FMLA rights and/or taking FMLA leave.

        62.     The actions of MUEX, in verbally abusing, harassing, and threatening

WILLIAMSON were in retaliation for exercising her FMLA rights and/or complaining of

ADA violations.

        63.     The actions of METHODIST, and JANSKY, SERRANO, VASQUEZ,

HOLSCLAW, and MUEX, in making WILLIAMSON’s working conditions sointolerable that

a reasonable person would find them harassing and unworkable, causing extreme distress and a

hellish environment, were in retaliation for WILLIAMSON’s exercise of his FMLA rights

and/or complaining of ADA violations.

     64.        Defendants acted intentionally, and thus the three (3) year statute of

limitations applies.

      WHEREFORE, Plaintiff seeks judgment against the Defendants METHODIST, and

JANSKY, SERRANO, VASQUEZ, HOLSCLAW, and MUEX in an amount that is fair and

reasonable in the premises, plus costs of this action, liquidated or punitive damages per

statute, attorneys fees, and all other just and proper relief.
USDC IN/ND case 2:21-cv-00277-PPS-APR document 1 filed 09/07/21 page 11 of 13


     Respectfully submitted,


/s/ Robin G. Remley
Robin G. Remley
robin@remley-law.com
Attorney for Plaintiff ARMANETTE
WILLIAMSONLaw Office of Robin
Remley LLC
(219) 756-9600
USDC IN/ND case 2:21-cv-00277-PPS-APR document 1 filed 09/07/21 page 12 of 13




                                        JURY DEMAND

       Plaintiff, by counsel, demands trial by jury.

Respectfully submitted,

/s/ Robin G. Remley
Robin G. Remley
robin@remley-law.com
Attorney for Plaintiff ARMANETTE
WILLIAMSONLaw Office of Robin
Remley LLC
(219) 756-9600
USDC IN/ND case 2:21-cv-00277-PPS-APR document 1 filed 09/07/21 page 13 of 13




                                CERTIFICATE OF SERVICE
I hereby certify that on September 7, 2021, I filed the foregoing PLAINTIFF’S COMPLAINT
with the Clerk of the Court, and that all parties will be served via certified mail or via Marshall
once file stamped summons are received.
                                                            /s/ Robin G. Remley
